Campbell, J.,
delivered the opinion of the court.
That the deed of trust is void for uncertainty in the description of the property is settled by several adjudications of this court.
However logical it may be to argue that service of process not made as directed by law is not sufficient to authorize a judgment against the party thus served, and that a judgment on such illegal service of process is a nullity, it is many years too late to urge the argument, because it has been so often held in this State and else*94where that a judgment in such case is not void, but only voidable on appeal, and that this is the only mode-of assailment, that it would be revolutionary to disturb the established doctrine.

Affirmed.